Citation Nr: 0734372	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  06-35 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a blood clotting 
disorder.

2.  Entitlement to service connection for a right knee 
disability.

3.  Evaluation of a right shoulder disability, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 2003 to August 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in February 2007.  A 
transcript of the hearing has been associated with the 
record.


FINDINGS OF FACT

1.  There is no evidence of a current disability stemming 
from a diagnosis of factor XI deficiency in service.

2.  There is no evidence of a current right knee disability 
due to disease or injury.

3.  The veteran's right shoulder acromioclavicular joint 
dysfunction is manifested by limitation of motion of the 
right arm to the shoulder level, with damage to the long 
thoracic nerve and scapular winging.




CONCLUSIONS OF LAW

1.  A disability stemming from a finding of factor XI 
deficiency was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Right knee disability due to diseae or injury was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for a 30 percent evaluation for right 
shoulder acromioclavicular joint dysfunction have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5201, 5202, 5203, 4.124a, 
Diagnostic Code 8519 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim for increase was 
received in August 2005, after the enactment of the VCAA.  

A letter dated September 2005 discussed the evidence 
necessary to support the veteran's claim.  He was told that 
VA would make reasonable efforts to assist him in obtaining 
evidence supportive of his claim.  He was asked to provide 
sufficient information to allow for procurement of identified 
evidence.  He was also asked to provide information 
pertaining to treatment of his claimed conditions.  The 
evidence of record was listed.  

A letter dated in March 2006 discussed the manner in which VA 
determines disability ratings and effective dates.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  A VA examination has been 
conducted.  Moreover, the veteran has been afforded the 
opportunity to testify before the undersigned.  At his 
hearing, the veteran was apprised by the undersigned of 
potential evidentiary defects, and the evidence that was 
necessary to substantiate his claims was discussed.  The 
veteran was provided an opportunity to cure the defect and 
the file was left open for that purpose.  Such actions by the 
Board comply with VCAA and 38 C.F.R. § 3.103.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

	Service Connection

Initially, the Board observes that the veteran has not 
contended that his claimed disabilities were incurred in 
combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not applicable.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2007).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

		Blood Clotting Disorder

Service medical records reflect that the veteran was examined 
in December 2003 with regard to a diagnosis of factor XI 
deficiency.  He reported a nose bleed in the previous year.  
He was referred to hematology for evaluation.  Subsequently 
in December 2003 the veteran was evaluated.  The provider 
noted that prior to surgery for hernia repair, the veteran 
was found to have activated partial thromboplastin time 
(aPTT), and was subsequently found to have a factor XI 
activity level of 19 percent.  He was treated preoperatively 
with desmopressin acetate (DDAVP) and reported no bleeding 
since that time.  The veteran reported traumatic amputation 
of two toes at age seven and indicated that he lost a lot of 
blood, but was unsure whether he had a transfusion.  The 
impression was factor XI deficiency in a young male without 
significant bleeding history.  The provider noted that while 
the traumatic amputation of the veteran's toes involved 
bleeding, multiple activities growing up with sports and 
working on a farm did not produce bleeding.  He stated that 
patients with factor XI deficiencies typically had bleeding 
with surgery or trauma.  He indicated that such bleeding 
occurred in patients with severe factor XI deficiency, 
classified if there is a factor activity of less than 20 
percent.  He concluded that the veteran had a mild deficiency 
and would not be placed at risk of bleeding even with trauma 
or surgery.  

The report of a June 2005 Medical Evaluation Board indicates 
that the veteran was determined to be medically unacceptable 
due to chronic left groin pain status post hernia repair.  
The board's narrative summary included a reference to his 
factor XI deficiency.  However, the conclusion of the board 
was that the veteran could not perform his job as a mechanic 
due to limitations on lifting and chronic groin pain.  The 
report does not indicate that the veteran was found to be 
unsuitable due to the factor XI deficiency.

Upon VA general medical examination in September 2005, the 
veteran reported that he had received no medical care since 
his release from service.  The examiner noted that the claims 
folder was reviewed.  He noted that the veteran had an 
elevated PTT blood test in 2003 and that a workup for 
bleeding disorders revealed a factor XIa deficiency, with 
levels of 19 to 30 percent.  He denied bleeding problems and 
indicated that he carried notification of the problem in his 
wallet.  He denied that it had affected his activities or 
occupation.  The diagnoses included factor XI clotting factor 
deficiency.

At his hearing, the veteran testified that his claimed blood 
clotting disorder was hemophilia.  He was advised that a 
diagnosis of hemophilia was not of record, and the 
undersigned indicated that he would hold the record open for 
30 days to allow the veteran to submit additional evidence 
indicating a diagnosis of hemophilia and a relationship 
between the factor XI deficiency and hemophilia.    

Having reviewed the evidence pertaining to this claim, the 
Board has determined that service connection for a blood 
clotting disorder is not warranted.  The Board observes that 
the term "disability" as used for VA purposes refers to 
impairment of earning capacity.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  There is no evidence of record to suggest 
that the factor XI deficiency detected in service has 
produced any disability.  In fact, although the record was 
held open for the veteran to submit evidence demonstrating a 
related disability or that he had hemophilia that was related 
to the factor XI deficiency, such evidence was not submitted.  
In essence, the evidence demonstrates that the factor XI 
deficiency does not cause any impairment of earning capacity.  
As established in the record, he has not been at risk of 
bleeding with trauma or surgery and bleeding has not been a 
problem since service.  The factor XI deficiency found in 
service represents a laboratory finding, the factor XI 
deficiency itself is not a disability.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  Accordingly, 
service connection for a blood clotting disorder is denied.

		Right Knee

Service medical records reflect that the veteran complained 
of right knee pain of two weeks' duration in January 2004.  
The assessment was right knee pain.  The veteran was 
prescribed anti-inflammatories, ice, rest, and stretching.  
The veteran was seen again in January 2004, complaining of 
worsening pain.  The assessment was possible 
retropatellofemoral pain syndrome.  A physical therapy 
consultation was ordered.  

On physical examination in June 2005, the veteran's 
musculoskeletal system was normal.  It appears that in his 
report of medical history, the veteran initially endorsed no 
knee problems but changed his response to reflect knee 
trouble.  He indicated that he would seek VA disability for 
his knee.  

The report of a June 2005 Medical Evaluation Board indicates 
that the veteran was determined to be medically unacceptable 
due to chronic left groin pain status post hernia repair.  
The board's narrative summary included a reference to a right 
knee injury.  Physical examination did not note any abnormal 
finding pertaining to the veteran's right knee.  

On VA general medical examination in September 2005, the 
examiner noted that the veteran was seen for right knee pain 
from January through March 2004 and that he was thought to 
have retropatellar pain syndrome.  He indicated that the 
veteran was provided physical therapy.  The veteran reported 
that he developed stiffness and popping in the right knee one 
to three times per day, and that the symptoms occurred during 
weight bearing.  He indicated that the stiffness was relieved 
by squatting, usually within a couple of minutes.  The 
veteran denied swelling and giving way, but indicated that 
his knee has locked on one occasion.  Physical examination 
revealed no effusion, redness, or tenderness.  There was no 
bony deformity.  There was no crepitus with either active or 
passive range of motion.  Range of motion was from zero to 
143 degrees, without observed manifestation of pain and 
without additional limitation after repetitive motion.  After 
the examination, the veteran squatted with a deep knee bend 
and there was an audible snap heard coming from the knees.  
The examiner provided no diagnosis pertaining to the 
veteran's right knee.

VA and private treatment records associated with the claims 
folder are negative for any diagnosis, complaint, or abnormal 
finding pertaining to the veteran's right knee.

At his hearing, the veteran testified that he had knee pain 
but that he could not take over-the-counter medications.  He 
was advised that if there was evidence of a medically 
identified residual of his knee injury he should submit such 
evidence.  

After careful review of the evidence pertaining to this 
claim, the Board has concluded that service connection for a 
right knee disability is not in order.  In this regard, the 
Board observes that there is no evidence of a current right 
knee disability.  Congress specifically limits entitlement 
for service- connected disease or injury to cases where such 
incidents have resulted in a disability.  The veteran was 
advised of this potential evidentiary defect at his hearing 
before the undersigned, and was afforded the opportunity to 
submit evidence of a medically identified disease or injury 
of his right knee.  No such evidence was subsequently 
submitted.  In the absence of proof of a present disability 
due to a disease or injury, there can be no valid grant.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent 
evidence of this element, this claim for service connection 
must fail.  The Federal Circuit has noted that basic 
entitlement to disability compensation derives from two 
statutes, both found in title 38, sections 1110 and 1131, the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the 
following words: "For disability resulting from personal 
injury suffered or disease contracted in the line of duty. . 
. ." 38 U.S.C. §§ 1110, 1131 (West 2002).  Thus, in order for 
a veteran to qualify for entitlement to compensation under 
those statutes, the veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (2001).  In this case, the veteran 
has complained of pain.  However, a diagnosis of an 
underlying pathology (disease or injury) was not identified 
during service or subsequent to service.  In the absence of 
an identified disease or injury, service connection may not 
be granted

The Board has considered the veteran's assertion that he has 
a current right knee disability that is related to service.  
However, he is a layperson and his opinion regarding whether 
he has a current disability that is related to service is not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The preponderance of the evidence is against this claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, service connection 
for a right knee disability is denied.



	Evaluation of Right Shoulder Disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.   38 C.F.R. § 4.71, Plate I.

The record reflects the appellant is right-hand dominant.  
Therefore, his right shoulder disability is rated as 
impairment of the major upper extremity.  38 C.F.R. § 4.69.

Diagnostic Code 5201 provides that limitation of motion of 
the major arm at the shoulder level warrants a 20 percent 
rating.  Limitation midway between the side and shoulder 
level also warrants a 30 percent rating.  When motion is 
limited to 25 degrees from the side, a 40 percent rating is 
warranted for the major arm.

Diagnostic Code 5202 contemplates impairment of the humerus.  
Malunion with moderate deformity warrants a 20 percent 
evaluation, and malunion with marked deformity warrants a 30 
percent evaluation.  A 20 percent evaluation will be assigned 
for recurrent dislocation of the humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
movement only at the shoulder level.  Where there are 
frequent episodes of dislocation with guarding of all arm 
movements, a 30 percent evaluation is assignable.  Higher 
ratings are assigned for fibrous union, nonunion, and loss of 
humeral head.

Diagnostic Code 5203 addresses impairment of the clavicle or 
scapula, with a 20 percent evaluation being assigned for 
dislocation or nonunion.  That is the maximum evaluation 
under that code, but the disorder may also be evaluated based 
on impairment of function of the contiguous joint.

Diagnostic Code 8519 pertains to paralysis of the long 
thoracic nerve.  Incomplete paralysis of the long thoracic 
nerve of the upper extremity is rated as noncompensably when 
mild, as 10 percent disabling when moderate, and as 20 
percent disabling when severe.  A 30 percent rating is 
warranted for complete paralysis of this nerve of the major 
upper extremity, with inability to raise the arm above 
shoulder level and winged scapula deformity.  This neurologic 
rating is not to be combined with lost motion above shoulder 
level.  38 C.F.R. § 4.124a, Note, Diagnostic Code 8519.

Service medical records show that the veteran complained of 
right shoulder pain.  On MRI in January 2005, the 
acromioclavicular joint showed minimal hypertrophy but 
contained some fluid.  There was some edema in the distal 
clavicle and acromion.  The examiner determined that the 
findings probably represented a non-displaced 
acromioclavicular joint injury or arthritic disease.  There 
was no evidence of a rotator cuff tear.  On service discharge 
examination in June 2005, the veteran reported that he had 
popping and grinding of his shoulder.  The examiner noted 
right shoulder injury evaluated by MRI.

At the September 2005 VA examination, the examiner noted the 
history of the veteran's right shoulder disability.  The 
veteran reported daily popping and grinding with movement of 
the right shoulder.  He endorsed occasional stiffness that 
developed when he wore a seatbelt.  He stated that he had 
pain with pressure to the shoulder.  He indicated that his 
symptoms were better with stretching and activity and that he 
took no specific treatment.  With respect to his activities 
as a student, the veteran related that he was careful with 
how he positioned the strap of his book bag.  He stated that 
with activities such as bowling and swimming, he had to move 
more slowly.  Physical examination revealed symmetrical 
musculature.  There was no tenderness to palpation and no 
redness.  The right shoulder had 129 degrees of abduction and 
151 degrees of forward flexion, 70 degrees of external 
rotation, and 75 degrees of internal rotation without 
observed manifestation of pain and without additional 
limitation after repetitive motion.  The examiner noted that 
there were no additional limitations that could be described 
with flare-ups without resorting to speculation.  The 
diagnosis was right shoulder acromioclavicular joint 
dysfunction.

A May 2006 VA orthopedics note indicates the veteran's report 
of pain and popping in the right shoulder.  He noted that it 
was worse with overhead use.  Forward flexion was to 100 
degrees and abduction was to 80 degrees.  Impingement sign 
was positive.  An X-ray was reported as normal.  An MRI was 
within normal limits with the exception of a possible 
anterior labral tear.  A July 2006 treatment record indicates 
a possible slap tear.  A July 2006 MRI was normal.  

An August 2006 VA physical therapy note indicates the 
veteran's complaints of right shoulder grinding and popping 
with movement.  Imaging revealed no tears and no pathology of 
the labrum.  The veteran appeared to have a type II acromion, 
which was thought to impinge based on the mechanics and the 
veteran's presentation with very poor posture.  Objectively, 
the veteran had marked crepitus, particularly in extreme 
horizontal abduction.  He presented with a measurable 
thoracic kyphosis of 34 degrees originating at the T10 level.  
Range of motion of testing revealed flexion to 130 degrees 
and abduction to 104 degrees.  Internal rotation was limited 
with winging.  Strength was 5/5.  The veteran was educated on 
the pathology associated with rotator cuff tendonitis as well 
as impingement type syndrome due to poor posture.  A program 
of physical therapy was initiated.  The provider indicated 
that the veteran presented with likely impingement syndrome 
in the right shoulder which exacerbated his rotator cuff 
tendonitis.  She determined that he had fair to good 
potential to reach treatment goals.  

The report of a January 2007 nerve conduction study indicated 
that the veteran had scapular winging and that the long 
thoracic nerve was clearly injured.  The provider noted that 
the upper trapezius and deltoid were reduced in recruitment.  
She concluded that if the conservative approach was 
ineffective, surgical options were recommended.

A January 2007 VA treatment record indicates that an EMG 
revealed definite neurologic injury to account for scapular 
winging.  The veteran complained that his right shoulder pain 
had worsened.  He had trouble lifting his arm above 90 
degrees of abduction.  The impression was right shoulder pain 
and dysfunction with nerve injury and scapula winging.  

At his hearing, the veteran testified that it was painful to 
lift five pounds.  He related that he had pain with everyday 
tasks such as putting on his coat.  He indicated that he had 
been seen by VA physicians for the shoulder disability.  He 
demonstrated that he could not lift his arm above the level 
of his shoulder.  

The veteran's right shoulder disability is currently 
evaluated as 10 percent disabling pursuant to diagnostic code 
5201.  In determining that rating, the RO indicated that the 
compensable evaluation was assigned based on evidence of 
limitation of motion with pain.  Having carefully reviewed 
the evidence pertaining to the veteran's right shoulder 
disability, the Board has determined that an evaluation of 30 
percent is warranted pursuant to Diagnostic Code 8519.  In 
this regard, the Board notes that the medical evidence 
demonstrates that motion of the veteran's arm is limited to 
the shoulder level.  Winged scapula deformity has been 
established.  January 2007 nerve conduction studies indicated 
scapular winging and injury of the long thoracic nerve.  The 
provider noted that the upper trapezius and deltoid were 
reduced in recruitment.  

The evidence demonstrates that an evaluation in excess of 30 
percent is not for application.  Motion of the arm is not 
limited to 25 degrees from the side.  There is no evidence of 
fibrous union, nonunion, or loss of the humeral head.  In 
summary, the evidence demonstrates that the veteran has an 
injury to the long thoracic nerve that warrants a 30 percent 
evaluation.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform 30 percent evaluation is warranted.


ORDER

Entitlement to service connection for a blood clotting 
disorder is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to an evaluation of 30 percent for right shoulder 
acromioclavicular joint dysfunction is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


